PER CURIAM.
Appellant, Bryan Daniel Durfey, appeals his convictions for manslaughter and second-degree arson after a jury trial. We affirm the convictions and sentences; however, we remand to correct two scrivener’s *849errors in the judgment. The statutory citation for the manslaughter conviction should be section 782.07(1), Florida Statutes (2011), and the statutory citation for the second-degree arson conviction should be section 806.01(2), Florida Statutes (2011).
AFFIRMED and REMANDED, with instructions.
PALMER, EVANDER and LAMBERT, JJ., concur.